Exhibit Company/Index 2004 2005 2006 2007 2008 2009 Atrion Corporation $100.00 $152.02 $171.87 $278.61 $218.80 $354.69 S&P 500 Index $100.00 $104.91 $121.48 $128.16 $80.74 $102.11 Russell 2000 Index $100.00 $104.55 $123.76 $121.82 $80.66 $102.58 SIC Code Index $100.00 $93.68 $102.62 $116.94 $85.49 $101.99 The graph set forth above compares the cumulative total return on investment (the change in year-end stock price plus reinvestment of dividends) for the five-year period ended December 31, 2009, assuming $100 was invested on December 31, 2004, in each of (i) the Company, (ii) the S&P 500 Index, (iii) the Russell 2000 Index, and (iv) SIC Code Index – Surgical & Medical Instruments compiled by Morningstar, Inc.In the future, the Russell 2000 Index will replace the S&P 500 Index as the broad equity market index we will use for comparison purposes.We feel that the Russell 2000 Index is more relevant to our investors than the S&P 500 Index because we are a component of that index and we believe the market capitalizations of many of the companies comprising that index are more similar to our market capitalization than those of the companies comprising the S&P 500 Index.
